Case 3:17-cv-00355-JAG Document 315 Filed 07/13/20 Page 1 of 1 PageID# 9037




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division



 WHITE OAK POWER
 CONSTRUCTORS,

         Plaintiff,
                                                      Civil Action 3:17-cv-355-MHL
 V.



 MITSUBISHI HITACHI POWER
 SYSTEMS AMERICAS,INC.,

         Defendant.




                                                      ORDER


         Upon consideration of the Joint Motion for Voluntary Dismissal Under Fed. R. Civ. P.
 41(a)(2) filed by Plaintiff/Counter-Defendant, White Oak Power Constructors ("WOPC") and
  Defendant/Counter-Plaintiff, Mitsubishi Hitachi Power Systems Americas, Inc.("MHPSA"), and

  for good cause shown, it is hereby:

         1.      ORDERED that Case No. 3:17-cv-355-JAG, is dismissed, with prejudice, with

  WOPC and MHPSA each bearing their own attorneys' fees and costs; and

         2.      The Court shall retain Jurisdiction over WOPC and MHPSA for the purpose of
  enforcing their Settlement Agreement.

         Let the Clerk send a copy of this Order to all counsel of record.

  Dated: t 3*
  Richmond, Vfcini
                                                               John A. Oibney, Jr.


                                                              United States District Judge
